Mr. Justice Todd, Jr.,
delivered the opinion of the court.
On November 18, 1941, Jesús Delgado Garcia was convicted by a jury of the crime of manslaughter and sentenced by‘the District Court of Bayamón on February 2, 1942, lo three years in the penitentiary. He appealed to this court on the same date.
After having granted 13 extensions to the appellant in order to file the transcript of evidence to perfect his appeal, the lower court denied the motion for another extension. We refused to reverse this action of the lower court in Delgado v. District Court, 61 D.P.R. 568. Likewise we denied a motion of the appellant for a new term within which to file the said transcript, and we denied another motion, praying that the instructions of the court to the jury and-the requests to charge which were denied, be incorporated in the record.
Fnder these circumstances the hearing of the appeal on the merits was held. After referring to the above facts, the appellant in his brief admits the following: “This Court therefore lacks the indispensable elements — transcript of the evidence and a complete record in the case — in order to weigh and determine the merits of the various questions of law raised before and during the trial in the lower court,” and indicates that for that reason he cannot discuss in his brief the different questions raised therein.
As a matter of fact, the appellant in his brief has not made specific assignments of error as required by §43 of our Rules, in order that even without referring to the transcript of the evidence and the instructions to the jury, we could consider any other alleged error depending for its decision on the judgment roll filed in the case.
We must therefore dismiss the appeal and affirm the judgment.
Mr. Chief Justice Del Toro did not participate herein.